Order entered December 20, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00685-CV

     ASSOCIATED AIR CENTER LP F/K/A A LANDMARK AVIATION CO.,
ASSOCIATED AIR CENTER INTERNATIONAL, INC.; DAE AVIATION HOLDINGS,
             INC. D/B/A DUBAI AEROSPACE, APPELLANTS

                                                  V.

       TARY NETWORK, LTD.; CITADELLA INTERNATIONAL GROUP, LTD.,
                              APPELLEES

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-01620

                                              ORDER
       The reporter’s record in this appeal was requested by appellant on April 22, 2013 and was

due to be filed May 21, 2013. Despite directives from this Court to file the record, and a

December 4, 2013 order from this Court directing that arrangements be made for a substitute

reporter if necessary so that the record could be filed by December 16, 2013, Sheretta L. Martin,

Official Court Reporter of the 162nd Judicial District Court, has yet to file the record and has not

otherwise communicated with the Court. Accordingly, we ORDER court reporter Sheretta L.

Martin to file the reporter’s record by DECEMBER 30, 2013.                We further ORDER that

Sheretta L. Martin not sit as a court reporter until she has filed the record.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Phyllis Lister Brown, Presiding Judge, 162nd Judicial District Court; Sheretta L.

Martin; and all parties.




                                               /Elizabeth Lang-Miers/
                                               ELIZABETH LANG-MIERS
                                               JUSTICE